EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Sacharoff on March 11, 2021.
The application has been amended as follows: 

In the Claims:

16. (Currently Amended) The system of claim 15, wherein the information provided to the business services by the seller includes information on a location of the seller. 
17. (Currently Amended) The system of claim 15, wherein the seller is a car dealer and the input of the buyer is a request to test drive a car. 
18. (Currently Amended) The system of claim 15, wherein the seller is a realtor and the input of the buyer is a request to inspect a home. 
19. (Currently Amended) The system of claim 15, wherein the seller is selling a product from a seller location and the input of the buyer is to inspect the product. 




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	
   Regarding claim 1
           The prior art of record neither anticipates nor renders obvious the combination of: 
providing, on a seller application stored on a seller mobile device, access to a business server to provide information on at least one product available to purchase, and further providing on the seller application a display of an accept meeting feature that is operative to the seller of the at least one product; providing, on a buyer application stored on a buyer mobile device, access to the business server and a selection feature that is operative to display information, accessible through the business server, about the at least one product available to purchase through the seller and at a seller location, the selection feature being responsive to an input of a buyer; in response to the input of the buyer interested in purchasing the at least one product, sending a meeting request from the buyer application to the seller application; in response to the input of the seller to accept the meeting request, obtaining location-specific information based on a real-time buyer location of buyer GPS data obtained from the buyer mobile device and a real-time seller location based on seller GPS data of the seller mobile device; and
providing, on the seller application, a location feature that is operative to display location information on the seller mobile device, wherein the display location information is a
real-time arrival data of the buyer travelling to the seller location, and wherein the real-time arrival data is hidden from the seller application until the location of the buyer is 
		
          Regarding claims 8 and 14
 	Claims 8 and 14 are each parallel in subject matter to the feature noted above with respect to claim 1 and are allowable for reasons similar to those provided for claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			       

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 10007941 to Liu et al. discloses a location-based obfuscation of user information. An on-demand server that is capable of facilitating transactions between users in a manner designed to ensure privacy and/or safety for the users. For example, an on-demand server may receive a request for a product or service in a first geographic location, identify--in a nearby geographic region--available providers of the product or service, and provide obfuscated location data of the providers to the requestor (e.g., in a manner designed to obfuscate the location of the available providers). In some implementations, the on-demand server may receive--from a requesting user device--a selection of a particular provider to provide the product or service and send the particular provider information identifying a geographic location of the requestor (e.g., to enable the provider to take the product to or provide the service at the location of the requestor). While the particular provider is in transit to the requestor, the on-demand server may obfuscate the actual location of the provider and provide the obfuscated location information to the requestor, enabling the requestor to have a general idea of where the provider is without giving away the exact location of the provider.

(II) US 20150095214 to Ahn et al. discloses a computer-implemented method of purchasing an item and transmitting a message to a recipient of the item is. The method entails receiving location data about where the item can be picked up, obtaining a recipient address, receiving personal content for the recipient, and combining the location data with the personal content to create an electronic data package
In the situation where the purchaser hid some data during customization, the hidden data may be automatically revealed when the mobile device is close to the vendor location. Exactly how close the mobile device should be to the vendor location to trigger this unwrapping of the hidden information may be determined by the purchaser during the customization process. The disclosure or unwrapping of the hidden data will be triggered by a geographical/location-based event. As the unwrapping of the hidden information is automatically triggered by the proximity to the vendor location and only by 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625